UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1745



JOE HILLIARD,

                                              Plaintiff - Appellant,

          versus


ANN   VENEMAN,   Secretary,    United   States
Department of Agriculture; KENNETH RENTIERS,
State Executive Director, Farm Service Agency;
HAYNES CULLER, Orangeburg County Farm Service
Agency,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-04-22431-5)


Submitted:   February 8, 2006          Decided:     February 24, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Hilliard, Appellant Pro Se. Christie Newman, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joe    Hilliard    appeals     the     district      court's   order

dismissing his civil action for failure to comply with the court’s

order.   We     have   reviewed   the   record    and   find    no   abuse   of

discretion.   See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989).

Accordingly, we affirm on the reasoning of the district court. See

Hilliard v. Veneman, No. CA-04-22431-5 (D.S.C. June 14, 2005).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -